—_

NO PO RO RNY PN NY NDB YO FF F- FS S| FP SB ra = =
“VN © on BR WO YD |= FDO O DWN OO OF FR WO NY | 8D O WD NN ODO OF HR WO ND

NO
[oe]

30

 

 

McGREGOR W. SCOTT = i i. - D
United States Attorney

BRIAN A. FOGERTY

Assistant United States Attorney NOV 26 2019

501 I Street, Suite 10-100 US DISTRICT COURT
Sacramento, CA 95814 EASTERN DISTRICT OF/GALJFORNIA
Telephone: (916) 554-2700 BY Sanat

 

Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-1077 AC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: fPROPOSEBTORDER REGARDING MOTION TO
UNSEAL SEARCH WARRANT

Gray Samsung model SM-J737T cellular

telephone, IMEI 359797090548031

 

The United States’ motion to unseal the Search Warrant and this case is GRANTED.

pare be 9017

 

 

Hon. Carolyn K. Delanéy
United States Magistrate Judge

!

 
